—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered October 30, 2000, which granted petitioner neighborhood residents’ application to annul respondent State Liquor Authority’s determination to issue respondent-appellant restaurant a liquor license, directed the Liquor Authority “to suspend and revoke” any liquor license previously issued to appellant, and remanded the matter to the Liquor Authority for a statement of reasons why granting appellant a liquor license would be in the public interest, unanimously affirmed, without costs.
Judicial review of a Liquor Authority determination to grant a license is subject to the court’s “duty to make certain that the administrative official has not acted * * * in disregard of the standard prescribed by the legislature” (Matter of Guardian Life Ins. Co. v Bohlinger, 308 NY 174, 183). As the motion court explained, and as all concerned acknowledge, due to the proximity of other licensed premises, the Authority was subject to a statutory mandate to deny appellant’s application for a license (Alcoholic Beverage Control Law § 64 [7] [b]), unless it found that granting the license would be in the public interest (Alcoholic Beverage Control Law § 64 [7] [f]), in which event it “shall state and file in its office its reasons” for so finding (id.). Here, in its entirety, the Authority’s statement of reasons is: “The Authority has considered that the applicant will operate these premises as a bona fide restaurant featuring Cuban cuisine. Accordingly, the Authority finds that approval will be in the public interest.” This perfunctory recitation fails to comply with the requirement that the Authority state its reasons for concluding that it would be in the public interest. Obviously, something more is needed (see, e.g., Cleveland Place *287Neighborhood Assn. v New York State Liq. Auth., 268 AD2d 6, 12). Concur — Ellerin, J. P., Lerner, Saxe, Buckley and Friedman, JJ.